DETAILED ACTION
	This office action is in response to the filed application 16/987,568 on August 7, 2020. 
	Claims 1-20 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 3, 2021 and February 11, 2022 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


Claims 1-3, 5-10, 12-17 and 19-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-4, 6-7, 8, 10-11, 13-15, 17-18 and 20 respectively, of application No. 16987550.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 3-4, 6-7, 8, 10-11, 13-15, 17-18 and 20 of application No. 16987550 contain(s) every element of claim(s) of the instant application and thus anticipate the claim(s) of the instant application.   Claim(s) 1-3, 5-10, 12-17 and 19-20 of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 
16987568

Application 16987550
Claim 1
Claim 1
Claim 2
Claim 3
Claim 3
Claim 4


Claim 5
Claim 7
Claim 6
Claim 7
Claim 7
Claims 1 & 6
Claim 8
Claim 8
Claim 9
Claim 10
Claim 10
Claim 11


Claim 12
Claim 14
Claim 13
Claim 14
Claim 14
Claims 8 & 13
Claim 15
Claim 15
Claim 16
Claim 17
Claim 17
Claim 18


Claim 19
Claim 20
Claim 20
Claim 20



This is a provisional obviousness-type double patenting rejection. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rana et al. (US 2021/0064485). 
In regard to claim 1, Rana et al. teach a method for backing up data, the method comprising: 
obtaining an asset backup request (write request issued by client computing devices for the pseudo-client manager to coordinates the process, fig. 2b, para. 279); and 
in response to the asset backup request: 
obtaining an asset and an asset entry associated with the asset backup request (metadata file and container file, fig. 1H, para. 156-162); 
dividing the asset into pseudo-assets using the asset entry (new data is broken down into data portions of a selected granularity (e.g. subfile level blocks, files, ect.) para. 177);
storing the pseudo-assets across backup storages to generate pseudo-asset backups (compared with corresponding portions that are already in secondary storage and stored new/changed portions, para. 177);
initiating the merging of the pseudo-asset backups to generate an asset backup (recalling each data block in response to a read requests, recalling each data block from the optimal source, para. 332); and 
updating asset backup metadata based on the asset backup (deduplication logic will account for data block without storing another copy and add each data block to LBC with unique signature based on a hash function, para. 327).

In regard to claim 2, Rana et al. teach the method of claim 1, wherein a pseudo-asset of the pseudo-assets comprises a portion of the asset (new data is broken down into data portions of a selected granularity (e.g. subfile level blocks, files, ect.) para. 177).
In regard to claim 3, Rana et al. teach the method of claim 2, wherein the asset comprises folders and the pseudo-asset is a folder of the folders (new data is broken down into data portions of a selected granularity (e.g. subfile level blocks, files, ect.) para. 177).

In regard to claim 4, Rana et al. teach the method of claim 1, wherein the asset entry comprises: an asset size (blocks can be fixed length, para. 178); an asset identifier (file indexing, para. 162); and an asset structure (backup copy in backup format, para. 157).

In regard to claim 5, Rana et al. teach the method of claim 1, wherein the asset backup comprises: asset data (backup copy, para. 249); and at least a portion of the asset entry (media agent can also update its index to include data and/or metadata related to backup copy, para. 249).

In regard to claim 6, Rana et al. teach the method of claim 1, wherein the pseudo-asset backup comprises: 
a portion (a specialized data agent may be used for each data type, para. 136) of asset data of the asset corresponding to the pseudo-asset (backup copy, para. 249); and 
a portion (a specialized data agent may be used for each data type, para. 136) of the asset entry corresponding to the portion of the asset data (media agent can also update its index to include data and/or metadata related to backup copy, para. 249).

In regard to claim 7, Rana et al. teach the method of claim 1, wherein initiating the merging of the pseudo-asset backups to generate the asset backup comprises: 
initiating merging of pseudo-asset backup data of the pseudo-asset recalling each data block in response to a read requests, recalling each data block from the optimal source, para. 332); and 
initiating merging of pseudo-asset backup metadata of the pseudo-asset backups to generate asset backup metadata of the asset backup (LBC index is updated accordingly, para. 338).

In regard to claim 8, Rana et al. teach a system for backing up data, comprising: 
a processor (processors, para. 72); 
a backup agent (media agent that acts as a portal for generating backup copies and storing and retrieving them to/from storage, para. 9), which when executed by the processor performs a method, the method comprising: 
obtaining an asset backup request (write request issued by client computing devices for the pseudo-client manager to coordinates the process, fig. 2b, para. 279); and 
in response to the asset backup request:
obtaining an asset and an asset entry associated with the asset backup request (metadata file and container file, fig. 1H, para. 156-162); 
dividing the asset into pseudo-assets using the asset entry (new data is broken down into data portions of a selected granularity (e.g. subfile level blocks, files, ect.) para. 177);
storing the pseudo-assets across backup storages to generate pseudo- asset backups (compared with corresponding portions that are already in secondary storage and stored new/changed portions, para. 177);
initiating the merging of the pseudo-asset backups to generate an asset backup (recalling each data block in response to a read requests, recalling each data block from the optimal source, para. 332); and 
updating asset backup metadata based on the asset backup (deduplication logic will account for data block without storing another copy and add each data block to LBC with unique signature based on a hash function, para. 327).

In regard to claim 9, Rana et al. teach the system of claim 8, wherein a pseudo-asset of the pseudo-assets comprises a portion of the asset (new data is broken down into data portions of a selected granularity (e.g. subfile level blocks, files, ect.) para. 177).

In regard to claim 10, Rana et al. teach the system of claim 9, wherein the asset comprises folders and the pseudo-asset is a folder of the folders (new data is broken down into data portions of a selected granularity (e.g. subfile level blocks, files, ect.) para. 177).

In regard to claim 11, Rana et al. teach the system of claim 8, wherein the asset entry comprises: an asset size (blocks can be fixed length, para. 178); an asset identifier (file indexing, para. 162); and an asset structure (backup copy in backup format, para. 157).

In regard to claim 12, Rana et al. teach the system of claim 8, wherein the asset backup comprises: asset data (backup copy, para. 249); and at least a portion of the asset entry (media agent can also update its index to include data and/or metadata related to backup copy, para. 249).
In regard to claim 13, Rana et al. teach the system of claim 8, wherein the pseudo-asset backup comprises:
a portion (a specialized data agent may be used for each data type, para. 136) of asset data of the asset corresponding to the pseudo-asset (backup copy, para. 249); and 
a portion (a specialized data agent may be used for each data type, para. 136) of the asset entry corresponding to the portion of the asset data (media agent can also update its index to include data and/or metadata related to backup copy, para. 249).

In regard to claim 14, Rana et al. teach the system of claim 8, wherein initiating the merging of the pseudo-asset backups to generate the asset backup comprises: 
initiating merging of pseudo-asset backup data of the pseudo-asset backups to generate asset backup data of the asset backup (recalling each data block in response to a read requests, recalling each data block from the optimal source, para. 332); and 
initiating merging of pseudo-asset backup metadata of the pseudo-asset backups to generate asset backup metadata of the asset backup (LBC index is updated accordingly, para. 338).

In regard to claim 15, Rana et al. teach a non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for backing up data, the method comprising:
obtaining an asset backup request (write request issued by client computing devices for the pseudo-client manager to coordinates the process, fig. 2b, para. 279); and 
in response to the asset backup request: 
obtaining an asset and an asset entry associated with the asset backup request (metadata file and container file, fig. 1H, para. 156-162); 
dividing the asset into pseudo-assets using the asset entry (new data is broken down into data portions of a selected granularity (e.g. subfile level blocks, files, ect.) para. 177);
storing the pseudo-assets across backup storages to generate pseudo-asset backups (compared with corresponding portions that are already in secondary storage and stored new/changed portions, para. 177);
initiating the merging of the pseudo-asset backups to generate an asset backup (recalling each data block in response to a read requests, recalling each data block from the optimal source, para. 332); and 
updating asset backup metadata based on the asset backup (deduplication logic will account for data block without storing another copy and add each data block to LBC with unique signature based on a hash function, para. 327).

In regard to claim 16, Rana et al. teach the non-transitory computer readable medium of claim 15, wherein a pseudo-asset of the pseudo-assets comprises a portion of the asset (new data is broken down into data portions of a selected granularity (e.g. subfile level blocks, files, ect.) para. 177).

In regard to claim 17, Rana et al. teach the non-transitory computer readable medium of claim 16, wherein the asset comprises folders and the pseudo-asset is a folder of the folders (new data is broken down into data portions of a selected granularity (e.g. subfile level blocks, files, ect.) para. 177).

In regard to claim 18, Rana et al. teach the non-transitory computer readable medium of claim 15, wherein the asset entry comprises: an asset size (blocks can be fixed length, para. 178); an asset identifier (file indexing, para. 162); and an asset structure (backup copy in backup format, para. 157).

In regard to claim 19, Rana et al. teach the non-transitory computer readable medium of claim 15, wherein the asset backup comprises: asset data (backup copy, para. 249); and at least a portion of the asset entry (media agent can also update its index to include data and/or metadata related to backup copy, para. 249).

In regard to claim 20, Rana et al. teach the non-transitory computer readable medium of claim 15, wherein the pseudo-asset backup comprises: 
a portion (a specialized data agent may be used for each data type, para. 136) of asset data of the asset corresponding to the pseudo-asset (backup copy, para. 249); and 

a portion (a specialized data agent may be used for each data type, para. 136) of the asset entry corresponding to the portion of the asset data (media agent can also update its index to include data and/or metadata related to backup copy, para. 249). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Teater et al. (US 9,424,136) synthetic backup
Doerner (US 8,442,945) synthetic full backup
Mitkar et al. (US 2020/0401489) pseudo disk driver
Ridner et al. (US 10,496,827) pseudo-asset for backup
Agarwal et al. (US 2019/0227878) cloud incremental backup
Mazumdar (US 2019/0108099) incremental backup
Paulzagade et al. (US 10,127,119) modifying track logs 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Silicon Valley Regional Office
Loan.truong@uspto.gov